Citation Nr: 1028992	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  08-03 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an August 
18, 1978 RO decision that reduced the evaluation of the Veteran's 
service-connected psychiatric disorder from 100 percent to 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from January 1960 to December 1962 
and from March 1963 to January 1970.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

February 2010 correspondence from the Veteran indicates that he 
no longer desired a hearing on this matter.

The issue on appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was discharged from active service on January 12, 
1970 and was placed on the Temporary Disability Retired List 
(TDRL).  While on the TDRL the Veteran filed a claim for service 
connection for psychiatric disability.  In a January 28, 1970 RO 
decision, the Veteran was granted service connection for 
schizophrenia and was awarded a 100 percent rating, effective 
January 13, 1970.  After being notified of the decision on 
February 6, 1970, the Veteran was informed that VA compensation 
payments could not be made unless he waived entitlement to 
disability retirement pay.  The file does not contain a response 
to the February 1970 letter from the Veteran, and it appears that 
no VA compensation benefits were paid due to the Veteran's 
receipt of retired pay.  

In September 1971 the RO received notice from the Army that the 
Veteran had been removed from the TDRL, and in November 1971 VA 
was informed that he was discharged with severance pay of 
$11,310.  

In May 1978 the Veteran filed a claim for compensation.  In a 
decision dated August 18, 1978, the RO, in pertinent part, 
reduced the rating for the Veteran's psychiatric disability to 10 
percent disabling, effective May 19, 1978.  Following receipt of 
the Veteran's October 1978 notice of disagreement, in October 
1978 the RO issued a statement of the case that included the 
Veteran's service-connected psychiatric disability.  The Veteran 
did not file a substantive appeal as to the August 1978 RO 
decision.

In a letter to the Veteran dated October 25, 2004, the RO stated, 
in pertinent part, as follows:

After reviewing the evidence in your file, 
we found that when we were notified by the 
service department that you were released 
from the temporary disability retired list 
(TDRL) effective Sept. 30, 1971, we failed 
to take action to assist you in reopening 
your claim for VA compensation.  You did 
not begin receiving VA compensation until 
you reopened your claim on May 19, 1978.  
We have determined you are entitled to the 
100% compensation rate from September 30, 
1971, the date you were released from TDRL, 
to May 19, 1978, when you were awarded VA 
compensation.

The Veteran essentially asserts that his May 1978 claim for 
increase should have resulted in the RO providing, in August 
1978, a "rating proposing the reduction or discontinuance" 
prepared as directed by 38 C.F.R. § 3.105(e).

In the August 2007 RO decision on appeal, the RO stated, in 
pertinent part, as follows:

Because you did not respond to our letter 
dated February 6, 1970 with a waiver of 
military disability retired pay, you were 
not in receipt of a running award or 
receiving a compensation payment when we 
received your second claim on May 19, 1978.  
Therefore, because a lower evaluation would 
not result in a reduction or discontinuance 
of compensation payments, a rating 
proposing to reduce your evaluation was not 
warranted.

Generally, when reduction in the evaluation of a service-
connected disability would result in a reduction or 
discontinuance of compensation payments, a rating proposing the 
reduction or discontinuance will be prepared setting forth all 
material facts and reasons.  The beneficiary must be notified at 
his or her latest address of record of the contemplated action 
and furnished detailed reasons therefor.  The beneficiary must be 
given 60 days for the presentation of additional evidence to show 
that compensation payments should be continued at the present 
level.  38 C.F.R. § 3.105(e).

The RO's October 2004 action in assigning a 100 percent rating 
for the Veteran's psychiatric disability, from September 30, 1971 
to May 19, 1978, was an attempt to correct a prior error.  It is 
argued that, had the error not been made by VA in 1971, the 
August 1978 rating action pertaining to his service-connected 
psychiatric disability would have had to have been treated as a 
rating reduction issue, as the Veteran would have had, at that 
time, a "running award" or been in receipt of VA compensation 
payment.  Stated differently, it is clear that the RO's action in 
August 1978 would have resulted in the reduction of compensation 
payments, thus requiring that a rating proposing the reduction be 
issued to the Veteran.

The Veteran asserts, in part, that the August 1978 RO decision 
contains CUE because the regulatory provisions extant at the time 
were incorrectly applied.  In particular, the Veteran contends 
that the RO was required to, and failed to, apply the provisions 
of 38 C.F.R. § 3.343(a) and 38 C.F.R. § 3.344 to the Veteran's 
May 1978 claim.

Without making any decision as to the merits of the substantive 
arguments of the Veteran's CUE claim, the Board notes that even 
if it is determined that the RO failed to properly provide the 
Veteran a rating proposing the reduction or discontinuance of his 
compensation benefits, that failure, in and of itself, would not 
constitute CUE.  In other words, even assuming such a 
shortcoming, it must still be determined that any such error was 
of the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994).  Further, a determination that there 
was CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  Russell v. Principi, 
3 Vet. App. 310, 313-14 (1992); Damrel v. Brown, 6 Vet. App. 242, 
245 (1994).

A review of the August 2007 RO decision and the January 2008 
statement of the case reveals that the RO did not address the 
impact, if any, that the RO's October 25, 2004 decision may have 
had on the Veteran's claim on appeal.  The Board finds that the 
RO must address the impact the October 25, 2004 decision has on 
the current claim on appeal prior to adjudication by the Board.

Accordingly, the case is REMANDED for the following actions:

The AOJ should readjudicate the issue of 
whether there was CUE in an August 18, 
1978 RO decision that reduced the 
evaluation of the Veteran's service-
connected psychiatric disorder to 10 
percent disabling.  The AOJ must 
specifically address to what extent, if 
any, VA action taken on October 25, 2004 
has on the Veteran's present appeal.  If 
the benefit sought is not granted to the 
Veteran's satisfaction, a supplemental 
statement of the case should be issued, 
and the Veteran and his representative 
should be afforded the appropriate period 
to respond.  Thereafter, the case should 
be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2006)




